Motion by appellants for a stay, pending appeal, granted on condition that appellants perfect the appeal and be ready to argue or submit it on April 6, 1962; appeal ordered on the calendar for said day. On the court’s own motion, the appeal will be heard on the original papers and on appellants’ and respondents’ typewritten briefs, which shall *966include a copy of the opinion, if any, of the court helow. The appellants and respondents are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. The appellants’ brief must be served and filed on or before April 2, 1962. Beldoek, P. J., Ughetta, Kleinfeld, Brennan and Hill, J J., concur.